--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


PURCHASE AGREEMENT




BY THIS PURCHASE AGREEMENT (“Agreement”)


Effective as of the 6th day of November, 2012 (the “Effective Date”),


by and between GeoXplor Corp., a Nevada corporation, whose address is 3655 West
Anthem Way, Anthem, Arizona 85086 (“GeoXplor”),


and


First Liberty Power Corp.,  a Nevada corporation whose address is 7251 West Lake
Mead Blvd #300, Las Vegas, NV  89128 (“First Liberty”).




GeoXplor, in consideration of the agreements set forth herein, has granted
certain rights to First Liberty under the following terms and conditions:


1.           Grant; Definitions


 
a.
Exploration License – GeoXplor hereby grants to First Liberty an exclusive
license to enter upon the "Property" together with the right to conduct "Mineral
Exploration" during the five (5) year evaluation and due diligence term.



 
b.
Definitions - The words and phrases used in this Agreement shall have the
following meanings:



(1)           The "Property" shall include those Vanadium & Uranium claims in
San Juan County Utah, more particularly described in Exhibit B attached hereto.


(2)           "Mineral Exploration and Development Testing" shall include those
activities that First Liberty, in its sole judgment and discretion, may deem
advisable for the purpose of ascertaining any facts relating to the occurrence,
nature and extent of Vanadium & Uranium and related Vanadium & Uranium compounds
or mineralization in and under the Property and the metallurgical and physical
Property of such minerals; including, but not limited to, surface trenching,
excavations, geophysical and geochemical surveys, drilling, the sinking of
shafts for bulk sampling, and further including the right to use the surface for
access, to place and use facilities on the surface and to use water and other
surface resources that may be useful or convenient in connection with such
activities.  Mineral Exploration and Development Testing shall specifically
include such testing as may be required for filings with any applicable stock
exchange.


 
1

--------------------------------------------------------------------------------

 
(3)           “Shares” means fully paid and non-assessable common shares in the
capital of First Liberty, issued pursuant to exemptions from registration and
prospectus requirements contained in the United States Securities Act of 1933
and the rules and regulations promulgated thereunder, which Shares shall contain
such restrictive legends regarding applicable hold periods as required by such
securities laws.


(4)           “Dollar(s)” or “$” shall mean currency of the United States.


 
c.
Transfer of Title – Upon First Liberty’s completion of its obligations herein,
GeoXplor shall transfer title of the Property to First Liberty subject to (1)
First Liberty’s concurrent transfer to GeoXplor of a royalty on the production
of applicable resources from the Property and (2) a further agreement to pay an
additional bonus as specified in subsection c of Section 2 of this Agreement,
and as detailed in Exhibit A.



2.           Consideration to GeoXplor


 
a.
Cash Payments - First Liberty shall pay GeoXplor in consideration of the grant
of the exploration license and other rights granted under this Agreement a total
of $500,000, according to the following schedule:



(1)           Twenty-Five Thousand Dollars ($25,000.00) to GeoXplor on or before
December 31, 2012;


(2)           Seventy-Five Thousand Dollars ($75,000.00) to GeoXplor on or
before December 31, 2013;


(3)           One-hundred Thousand Dollars ($100,000.00) to GeoXplor on or
before December 31, 2014;


(4)           One-hundred Thousand Dollars ($100,000.00) to GeoXplor on or
before December 31, 2015;


(5)           One-hundred Thousand Dollars ($100,000.00) to GeoXplor on or
before December 31, 2016, and;


(6)           One-hundred Thousand Dollars ($100,000.00) to GeoXplor on or
before December 31, 2017.


 
2

--------------------------------------------------------------------------------

 
 
b.
Stock Issuance – As additional consideration, the Purchase Price shall include
the issuance of 3,000,000 Shares, subject to such conditions as may be imposed
by the rules and regulations of the United States Securities and Exchange
Commission, as follows:



(1)           Six-hundred Thousand (600,000) Shares to GeoXplor within 10 days
of the execution of this Agreement;


(2)           Six-hundred Thousand (600,000) Shares to GeoXplor on or before
December 31, 2013;


(3)           Six-hundred Thousand (600,000) Shares to GeoXplor on or before
December 31, 2014;


(4)           Six-hundred Thousand (600,000) Shares to GeoXplor on or before
December 31, 2015, and;


(5)           Six-hundred Thousand (600,000) Shares to GeoXplor on or before
December 31, 2016.


c.           Conditions for Transfer of Title and Subsequent Limitations –


(1)           At such time as the First Liberty has completed the payments and
stock transfers specified in subsections a and b of this Section 2, and has
completed the expenditures for Work specified in Section 4, the Property shall
be transferred to First Liberty by Quitclaim Deed.


(2)           Concurrently with the transfer of title to First Liberty, First
Liberty shall convey to GeoXplor a “Net Value Royalty” on production of Vanadium
& Uranium and other minerals from the Property measured by three percent (3%) of
the gross proceeds received by the First Liberty from the sale or other
disposition of lithium carbonate or other lithium compounds less (i)
transportation of the product from the place of treatment to the purchaser, (ii)
all handling and insurance charges associated with the transportation, and (iii)
any taxes associated with the sale or disposition of the product (excluding any
income taxes of First Liberty). First Liberty shall have the further right to
purchase up to two percent (2%) of the Net Value Royalty, in whole percentage
points, for One Million Dollars ($1,000,000) for each one percent (1%).


(3)           If First Liberty, its assignee or a joint venture including First
Liberty, (i) delivers to its Board of Directors or applicable other management a
feasibility study recommending mining of Vanadium or Uranium from the Property
and such Board or management authorizes implementation of a mining plan, or (ii)
sells, options, assigns, disposes or otherwise alienates all or a portion of its
interest in the Property, First Liberty shall pay GeoXplor an additional bonus
of Five Hundred Thousand Dollars ($500,000) in cash or Shares of First
Liberty.  The election to obtain cash or shares of First Liberty shall be at the
sole election of GeoXplor.


 
3

--------------------------------------------------------------------------------

 
 
d.
Method of Making Payments - All payments required under this Agreement may be
mailed or delivered to GeoXplor's address or to any single depository as
GeoXplor may instruct.  Upon making payment to the authorized agent or
depository, First Liberty shall be relieved of any responsibility for the
distribution of such payment to GeoXplor.  The delivery or the deposit in the
mail of any payment hereunder on or before the due date thereof shall be deemed
timely payment hereunder.



3.           Inspection


Both GeoXplor or First Liberty (or their respective agents), may enter upon the
Property or processing facilities to inspect the same at such times and upon
such notice to the other party as shall not unreasonably or unnecessarily hinder
or interrupt the operations of First Liberty.  At such time as a royalty is
conveyed to GeoXplor, the royalty document shall include a right of inspection
of the Property and the books and records used for the calculation of royalty
and the right to audit on an annual basis.


4.           Obligations of First Liberty


 
a.
Conduct of Operations – All work performed on the Property by First Liberty
pursuant its rights under this Agreement or by GeoXplor pursuant to its
activities as the operator to implement Work authorized by First Liberty, shall
be done in a good and workmanlike manner and in compliance with all state or
federal laws and regulations governing such operations.



 
b.
Protection from Liens – First Liberty shall pay all expenses incurred or
authorized by it in its activities on the Property and shall allow no liens
arising from any act of First Liberty to remain upon the Property; provided,
however, that First Liberty shall not be required to remove any such lien as
long as First Liberty is contesting in good faith the validity or amount
thereof.



 
c.
Indemnity – First Liberty shall indemnify GeoXplor against and hold GeoXplor
harmless from any suit, claim, judgment or demand whatsoever arising out of
negligence on the part of First Liberty in the exercise of any of its rights
pursuant to this Agreement, provided that if GeoXplor or any person or
instrumentality acting on GeoXplor's behalf shall have been a contributing cause
to the event giving rise to such suit, claim, demand or judgment, First Liberty
's obligation to indemnify GeoXplor shall not exceed First Liberty 's liability
under the laws applicable to the event giving rise to such suit, claim, demand
or judgment.  Likewise, GeoXplor shall similarly indemnify First Liberty from
claims arising out of its negligence in the conduct of its activities as
operator to implement Work authorized by First Liberty.



 
4

--------------------------------------------------------------------------------

 
 
d.
Payment of Taxes – First Liberty shall pay all taxes levied against the Property
and any improvements on the Property incurred subsequent to the Effective
Date.  First Liberty shall have the right to contest, in the courts or
otherwise, the validity or amount of any taxes or assessments, before it shall
be required to pay the same.  If this Agreement is terminated or otherwise
expires, any taxes that are First Liberty's responsibility shall be prorated for
the calendar year of expiration or termination as of the date First Liberty has
removed its equipment, facilities and improvements from the Property.



 
e.
Maintenance – First Liberty shall timely pay and make the appropriate record of
the payment of the claim maintenance fee or any other fee required under state
or federal law to maintain the unpatented mining claims included within the
Property for each assessment year during which this Agreement continues in force
beyond July 1 of the applicable assessment year.



                f.
Work Commitment – First Liberty shall expend not less than One Million
($1,000,000) in Mineral Exploration and Development Testing ("Work").  The Work
shall be scheduled according to the following schedule:



(1)           Seventy Five Thousand Dollars ($75,000.00) within six months of
the Effective Date of this Agreement;


(2)           One Hundred & Seventy Five Thousand Dollars ($175,000.00) on or
before December 31, 2013;


(3)           Two-hundred and Fifty Thousand Dollars ($250,000.00) on or before
December 31, 2014;


(4)           Two-hundred and Fifty Thousand Dollars ($250,000.00) on or before
December 31, 2015;


The nature, place and conduct of such Work shall be at the sole discretion of
First Liberty and the amount of the expenditures shall be determined by the
direct cost to First Liberty of Work performed.  First Liberty’s performance of
Work shall otherwise conform to industry standards.  Any expenditure in excess
of the amount required for any annual period shall be applicable against
expenditures required for the succeeding year or years.


5.  Title Matters


 
a.
Representations and Warranties Related to the Property – GeoXplor represents and
warrants to First Liberty that:  (1) the unpatented mining claims constituting
the Property have been located and appropriate record made thereof in compliance
with the laws of the United States and the laws of the State of Nevada, (2) the
claim maintenance fees have been paid for the year beginning on September 1
prior to the effective date of this Agreement and appropriate record made
thereof; (3) there is no claim of adverse mineral rights affecting the Property,
(4) subject to the paramount interest of the United States, GeoXplor controls
the full undivided possessory title to the Property, and (5) except as specified
in Exhibit B, GeoXplor's possessory right to the Property is free and clear of
all liens and encumbrances.



 
5

--------------------------------------------------------------------------------

 
 
b.
Joint Representations – First Liberty and GeoXplor jointly represent and warrant
that each company: (1) have the full right, power and capacity to enter into
this Agreement upon the terms set forth herein, (2) is incorporated, organized
and in good standing under the laws of the state of its incorporation and is
qualified to do business and is in good standing in the State of Nevada; (3) has
obtained all necessary corporate and shareholder approvals and no further action
on the part of its directors or shareholders is necessary or desirable to make
this Agreement valid and binding; and (4) neither the execution and delivery of
this Agreement nor any of the agreement referred to herein or contemplated
hereby, nor the consummation of the transactions hereby contemplated conflict
with any agreement to which it is a party and by which it is currently bound.



 
c.
Title Documents; Data – Upon written request of First Liberty at any time during
the term hereof, GeoXplor shall promptly deliver to First Liberty copies of all
title documents affecting the Property that GeoXplor has in its possession.  If
GeoXplor is in possession or knows the whereabouts of technical data concerning
the mineral estate of the Property, GeoXplor shall, at First Liberty's expense,
furnish copies of such materials to First Liberty or notify First Liberty of the
location of such information.



 
d.
Title Defects, Defense and Protection – First Liberty has, during its initial
due diligence examination of the Property prior to the Effective Date, examined
and approved GeoXplor’s title to the Property.  If title to any of the validly
held Property is contested or questioned by any person, entity or governmental
agency GeoXplor and First Liberty shall undertake such actions as may be
required to perfect, defend or initiate litigation to protect such title.  In
that event, all costs of such action shall be paid by First Liberty and shall be
a credit toward the Work obligations of subsection f of Section 4.  If title to
any of the Property is contested or questioned by any person, entity or
governmental agency, as a result of GeoXplor having improperly obtained or
maintained the Property, GeoXplor and First Liberty shall undertake such actions
as may be required to perfect, defend or initiate litigation to protect such
title.  In that event, all costs of such action shall be paid by GeoXplor.



 
e.
Amendment and Relocation of Mining Claims – First Liberty shall have the right,
upon prior consultation with GeoXplor, to amend or relocate the unpatented
claims which are subject to this Agreement.  The location notices of any such
amended or related claims shall be approved by GeoXplor.

 
 
f.
Change of Law – If the law of the United States concerning acquisition of
mineral rights on federally managed lands is repealed, amended, or new
legislation is enacted, First Liberty shall have the right, at its expense, to
take whatever action it deems appropriate to preserve a right to explore for,
develop, and mine minerals from the Property.  If First Liberty elects to take
any action under the terms of this subsection, it shall first notify GeoXplor in
writing setting forth the nature of the proposed action and an explanation
thereof.  GeoXplor agrees to cooperate with First Liberty and execute whatever
documents are deemed necessary by First Liberty to accomplish such
action.  Nothing in this subsection shall impose any obligation upon First
Liberty to take any action, or diminish the right of GeoXplor to take action it
deems appropriate; provided, however, that if GeoXplor chooses to take any
action, it will first inform First Liberty of the nature of such contemplated
action.



 
6

--------------------------------------------------------------------------------

 
 
g.
General – Nothing herein contained and no notice or action which may be taken
under this Section 5 shall limit or detract from First Liberty’s right to
terminate this Agreement in the manner hereinafter provided.



6.           Prior Agreements


This Agreement is replacement of any and all prior agreements pertaining to the
Property between First Liberty and GeoXplor.


7.           Termination; Removal of Property; Data


 
a.
Termination by GeoXplor – If First Liberty defaults in the performance of its
obligations specified in this Agreement, GeoXplor shall give First Liberty
written notice specifying the default.  If the default is not cured within
thirty (30) days after First Liberty has received the notice, or if First
Liberty has not within that time begun action to cure the default and does not
thereafter diligently prosecute such action to completion, GeoXplor may
terminate this Agreement by delivering to First Liberty written notice of such
termination.  GeoXplor's right to terminate this Agreement shall be its sole
remedy for any failure to make payments required under Section 2.  If First
Liberty in good faith disputes the existence of a default, First Liberty shall
initiate appropriate action in a court of competent jurisdiction within the
30-day period and the time to cure shall run from the date of a final
determination that a default exists.  GeoXplor shall have no right to terminate
this Agreement except as set forth in this subsection a. of Section 6.



 
b.
Termination by First Liberty – First Liberty shall have the right to terminate
this Agreement at any time by written notice from First Liberty to GeoXplor.



 
c.
Termination of GeoXplor as Operator – If GeoXplor defaults in the performance of
its duties and obligations to perform plans for the performance of Work as
specified in subsection f of Section 4 of this Agreement, First Liberty shall
give GeoXplor written notice specifying the default and the same provisions
specified in subsection a of this Section 6 shall apply.  If the default is not
cured, or other appropriate action taken, GeoXplor’s designation as operator
shall terminate.  The termination of GeoXplor as operator shall not release the
First Liberty from its obligation to complete the expenditures of Work required
under subsection f of Section 4.



 
d.
Effect of Termination – From and after the date of termination of this Agreement
by either party, all right, title and interest of the parties under this
Agreement shall terminate, and neither party shall be required to make further
payments or perform any further obligations hereunder concerning the Property,
except payments and obligations, the commitment to pay or the due dates for the
payment or performance of which occur prior to the termination date.



 
e.
Removal of Property – Upon any termination or expiration of this Agreement,
First Liberty shall have a period of three (3) months from and after the
effective date of termination within which it may elect to remove from the
Property all of its machinery, buildings, structures, facilities, equipment and
other Property of every nature and description erected, placed or situated
thereon, except supports placed in shafts, drifts or openings in the
Property.  Failure of First Liberty to so remove the same shall constitute
abandonment by First Liberty to GeoXplor of the same; provided, however, that
First Liberty may still be required to remove such Property upon notice from
GeoXplor at any time during the three-month period and thirty (30) days
thereafter.



 
f.
Delivery of Data – If this Agreement is terminated, upon written request given
by GeoXplor within thirty (30) days of said termination, First Liberty shall,
within a reasonable time, furnish GeoXplor copies of all available
noninterpretive exploration, development and mining data pertaining to the
Property prepared by or for First Liberty.



 
g.
Relinquishment of Record - If this Agreement is terminated or otherwise expires,
First Liberty shall provide GeoXplor with a recordable document sufficient to
provide notice that First Liberty no longer asserts rights to the Property under
this Agreement.



 
7

--------------------------------------------------------------------------------

 
8.           Share Matters


GeoXplor represents and warrants to First Liberty that it is an “accredited”
investor as that term is defined in Rule 501 of Regulation D promulgated under
the United States Securities Act of 1933, as amended, and acknowledges and
agrees that the Shares will be issued in accordance with all applicable
securities laws and will be subject to hold periods and restrictions on resale
in accordance with applicable securities laws and it is GeoXplor’s
responsibility to determine what those hold periods and restrictions are before
selling or otherwise transferring any Shares.


9.           Notices


Any notice or communication required or permitted hereunder shall be effective
when personally delivered or deposited, postage prepaid, certified or
registered, in the United States mail to the addresses specified above.  Either
party may, by notice to the other given as aforesaid, change its mailing address
for future notices.


10.           Confidentiality


Each of the parties agrees that all information obtained under the terms of this
Agreement will not be publicly disclosed or used other than for the activities
contemplated hereunder except as required by law or by the rules and regulations
of any regulatory authority or stock exchange having jurisdiction or with prior
written consent of the other party, such consent not to be unreasonably
withheld.


11.           Binding Effect; Assignment


This Agreement shall not be assigned by First Liberty except to a wholly owned
subsidiary, in which case the First Liberty shall guarantee the performance of
the assignee.  GeoXplor may assign all or any portion of its right to the
royalty provided hereunder.


12.           Force Majeure


If First Liberty is delayed or interrupted in or prevented from exercising its
rights or performing its obligations, as herein provided, by reasons of "force
majeure," then, and in all such cases, First Liberty shall be excused, without
liability, from performance of its obligations set forth in this Agreement
(except as to obligations to pay money as set forth in Sections 2 and 4), but
the provisions shall again come into full force and effect upon the termination
of the period of delay, prevention, disability or condition.  "Force majeure"
includes all disabilities arising from causes beyond the reasonable control of
First Liberty; including, without limitation, acts of God, accidents, fires,
damages to facilities, labor troubles, unavailability of fuels, supplies and
equipment, orders or requirements of courts or government agencies, or the
inability to obtain environmental clearance or operating permits that may be
required by governmental authorities.  If a condition of force majeure is
declared, the due dates for any performance (excluding time for payment of
monies) hereunder shall be extended for the period of the disability.


 
8

--------------------------------------------------------------------------------

 
13.           Memorandum


The parties to this Agreement agree to execute and record a Memorandum of this
Agreement in a form sufficient to constitute record notice to third parties of
the rights granted hereunder, which may be recorded in the official records of
Esmeralda County, Nevada.


14.           Construction


 
a.
Governing Law - This Agreement shall be construed by the internal laws but not
the laws of conflict of the State of Nevada.



 
b.
Headings - The headings used in this Agreement are for convenience only and
shall not be deemed to be a part of this Agreement for purposes of construction.



 
c.
Entire Agreement - All of the agreements and understandings of the parties with
reference to the Property are embodied in this Agreement, and this Agreement
supersedes all prior agreements or understandings between the parties.



 
d.
No Implied Covenants – It is expressly agreed that no implied covenant or
condition whatsoever shall be read into this Agreement relating to any time
frame as the measure of diligence for any operations of First Liberty hereunder.



15.           Further Assurances


The parties agree to perform all acts and execute all documents that may be
necessary to carry out the spirit and intent of this Agreement.


SIGNED, effective as of the date recited above.


GEOXPLOR
CORP                                                                           FIRST
LIBERTY POWER CORP.






By:                    By:           


Date:                       Date:           



 
9

--------------------------------------------------------------------------------

 

Exhibit A
(Royalty Provisions)


If the Property are conveyed to First Liberty Power Corp. (“First Liberty”),
under the terms of the foregoing Purchase Agreement, First Liberty shall convey
to GeoXplor Corp. (“GeoXplor”), a “Royalty” on the Net Value of lithium
carbonate or other lithium compounds or products (“Minerals”), as defined in the
foregoing Agreement, which Royalty conveyance shall include the following terms
and conditions:


1.           Payment of Royalty


 
a.
Frequency of Payment of Royalty.  Royalty shall be due and payable within thirty
(30) business days after the sale proceeds are received from any purchaser of
Mineral produced from the Property.



 
b.
Method of Making Payments.  All payments required hereunder may be mailed or
delivered to any single depository as GeoXplor may instruct.  If the party
paying the Royalty (the “Payor”) makes a payment or payments on account of the
Royalty in accordance with the provision of this Exhibit A, it will have no
further responsibility for distribution of the Royalty.  All charges of the
agent, trustee or depository will be borne solely by the party (ies) receiving
payments of Royalty.  The delivery or the deposit in the mail of any payment
hereunder on or before the due date thereof shall be deemed timely payment
hereunder.



2.           Records and Reports


 
a.
Records, Inspection and Audit. Within one hundred and forty (140) days following
the end of each calendar year, commencing with the year in which the Property
(or any portion thereof) is brought into commercial production (not inclusive of
any bulk sampling programs or pilot plant or test operations), the Payor shall
deliver to GeoXplor a statement of the Royalty paid for said calendar
year.  GeoXplor (or its designated agent) shall have the right within a period
of ninety (90) days from receipt of such statement to inspect the Payor’s books
and records relating thereto and to conduct an independent audit of such books
and records at its own cost and expense.



 
b.
Objections.  If GeoXplor does not request an inspection of the Payor’s books and
records during the ninety (90) day period referred to in the preceding
paragraph, all payments of Royalty for the annual period will be considered
final and in full satisfaction of all obligations of the Payor with respect
thereto.  If GeoXplor elects to question any calculation of Royalty, GeoXplor
shall deliver to the Payor a written notice (the “Objection Notice”) within
ninety (90) days after receipt by GeoXplor of the final statement.  If such
audit determines that there has been a deficiency or an excess in the payment
made to GeoXplor, such deficiency or excess will be resolved by adjusting the
next payment or due hereunder.  GeoXplor will pay all the costs and expenses of
such audit unless a deficiency of five percent (5%) or more of the amount due is
determined to exist.  The Payor will pay the costs and expenses of such audit if
a deficiency of five percent (5%) or more of the amount due is determined to
exist.  All books and records used and kept by the Payor to calculate the
Royalty due hereunder will be kept in accordance with generally accepted
accounting principles.



 
c.
Evidence of Maintenance of the Claims.  The Payor shall deliver to GeoXplor, not
later than the date two weeks prior to the date for the payment of annual claim
maintenance fees for the Property, evidence that the fee has been timely paid.



 
10

--------------------------------------------------------------------------------

 
3.           Inurement


The Royalty shall run with the land and be binding on all subsequent owners of
the Property, including any amendments, relocations, patents of the same or
additional or alternative rights to mine as may be acquired for the same land
included within the Property as a result of any changes in the mineral laws of
the United States.


4.           Assignments by GeoXplor


GeoXplor may transfer, pledge, mortgage, charge or otherwise encumber all or any
part of its rights, title and interest in and to its Royalty; provided, however,
that the Payor shall be under no obligation to make its payments hereunder to
such assignee, transferee, pledge or other third party until the Payor’s receipt
of notice concerning the assignment or transfer.

 
11

--------------------------------------------------------------------------------

 

Exhibit B
(UraVan Claims, San Juan County, Utah)






Claim Name
BLM Serial No.
Township
Range
Section
FM 1
UMC 378055
28 South
25 East
25
FM 2
UMC 378056
28 South
25 East
25
FM 3
UMC 378057
28 South
25 East
25
FM 4
UMC 378058
28 South
25 East
25
FM 5
UMC 378059
28 South
25 East
25
FM 6
UMC 378060
28 South
25 East
25
FM 7
UMC 378061
28 South
25 East
25
FM 8
UMC 378062
28 South
25 East
25
FM 9
UMC 378063
28 South
25 East
25
FM 10
UMC 378064
28 South
25 East
25
FM 11
UMC 378065
28 South
25 East
25
FM 12
UMC 378066
28 South
25 East
25
FM 13
UMC 378067
28 South
25 East
25




 
12

--------------------------------------------------------------------------------

 
